Citation Nr: 1508513	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Eligibility for death pension benefits as the surviving spouse of the Veteran.

2.  Eligibility for accrued benefits as the surviving spouse of the Veteran.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.  He died on September [redacted], 2007.  The appellant is his remarried surviving spouse.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   The issues have been recharacterized to comport with the evidence of record.

The appellant's June 2011 claim included the issue of entitlement to special monthly pension based on the need for aid and attendance, or by reason of being housebound.  This issue has not been adjudicated, and is therefore referred to the agency of original jurisdiction (AOJ).  

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in January 1993. 

2.  The appellant's marriage to the Veteran was terminated by his death in September 2007. 

3.  The appellant remarried in July 2009.  


CONCLUSION OF LAW

The appellant is not eligible for death pension benefits or accrued benefits as the surviving spouse of a Veteran.  38 U.S.C.A. §§ 101(3) (West 2014); 38 C.F.R.       §§ 3.50, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's duty to notify and assist appellants does not apply to claims that turn on statutory interpretation, such as the claims for death pension and accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, no further discussion of VA's duty to notify and assist is necessary in this case.

The relevant facts in this case are not in dispute.  The appellant and the Veteran married in January 1993.  The appellant was married to the Veteran at the time of his death in September 2007.  She began receiving death pension benefits following the Veteran's death as his eligible surviving spouse.

The record includes a marriage certificate showing that the appellant remarried in July 2009.  Her death pension benefits were terminated as a result.

In June 2011, the appellant filed a claim for accrued benefits and for reinstatement of her death pension benefits.   She asserts that she is now eligible to receive these benefits because she is separated from her current spouse. 

Certain VA death benefits, including death pension and accrued benefits, are payable to a veteran's surviving spouse.  38 U.S.C.A. §§ 1541, 5121 (West 2014).  The term "surviving spouse" means a person whose marriage to the veteran meets the requirements of 3.1(j), and who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried (except as provided in § 3.55), or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.

The definition of "surviving spouse" in 38 U.S.C. § 101(3) excludes a person who has remarried since the veteran's death.  38 C.F.R. § 3.55 sets forth several exceptions to this rule.  However, unlike the benefits discussed in the remand section, there are no provisions to reinstate eligibility for death pension benefits or accrued benefits after a remarriage, even if the appellant marries after a certain age or is separated from his or her current spouse.

The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); Sabonis v. Brown, 6 Vet. App. 426 (1994).   The claims must be denied.



ORDER

The appellant is ineligible to receive death pension benefits as a surviving spouse of the Veteran; the appeal of this claim is denied.

The appellant is ineligible to receive accrued benefits as a surviving spouse of the Veteran; the appeal of this claim is denied.


REMAND

Effective January 2004, and in contrast to the benefits discussed in the decision, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of benefits relating to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1311.  38 C.F.R. § 3.55(a)(10).  On the date of her remarriage in July 2009, the appellant was 60 years old.  Thus, she is eligible to pursue a claim of entitlement to service connection for the cause of the Veteran's death.  

The AOJ's October 2012 decision adjudicated the matter as an original claim for service connection for the cause of the Veteran's death.  However, this claim was originally denied by a January 2008 rating decision.  It was not appealed, and it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  Under these circumstances, the claim cannot be considered on the merits unless the appellant submits new and material evidence to reopen it.  38 U.S.C.A.       § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

The appellant has not been notified of the basis for the last final denial in January 2008, or of the evidence necessary to reopen the previously denied claim.  Remand is required so that this may be rectified.  

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the appellant with new notice that complies with the requirements for reopening claims, including reasons for the last previous denial in January 2008 and what evidence the appellant needs to submit in order to reopen and substantiate the claim of service connection for the cause of the Veteran's death.

2.  Then, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


